As filed with the Securities and Exchange Commission on April 13, 2010 Commission File Nos.333-70384 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.46 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.169 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Anthony L. Dowling, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] onMay 1, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [X ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 46, is to designate a new effective date of the Post-Effective Amendment No. 45, which was filed onApril 6, 2010 (Accession No. 0001045032-10-000046).Parts A, B and C of Post-Effective Amendment No. 45 are unchanged and hereby incorporated by reference. SEC 2125 (7-09) SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 13th day of April, 2010. JNLNY Separate Account I (Registrant) Jackson National Life Insurance Company of New York By: THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director Jackson National Life Insurance Company of New York (Depositor) By: THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * THOMAS J. MEYER April 13, 2010 Clark P. Manning, Jr. President and Chief Executive Officer * THOMAS J. MEYER April 13, 2010 Andrew B. Hopping, Executive Vice President, Chief Financial Officer and Director * THOMAS J. MEYER April 13, 2010 Herbert G. May III Chief Administrative Officer and Director THOMAS J. MEYER April 13, 2010 Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director *THOMAS J. MEYER April 13, 2010 Laura L. Prieskorn Senior Vice President and Director * THOMAS J. MEYER April 13, 2010 John H. Brown Vice President and Director * THOMAS J. MEYER April 13, 2010 Julia A. Goatley Vice President, Assistant Secretary and Director * THOMAS J. MEYER April 13, 2010 Russell E. Peck Vice President and Director * THOMAS J. MEYER April 13, 2010 Gregory B. Salsbury Vice President and Director * THOMAS J. MEYER April 13, 2010 Donald B. Henderson, Jr. Director * THOMAS J. MEYER April 13, 2010 David L. Porteous Director * THOMAS J. MEYER April 13, 2010 Donald T. DeCarlo Director * THOMAS J. MEYER April 13, 2010 Gary H. Torgow Director * THOMAS J. MEYER April 13, 2010 John C. Colpean Director * Thomas J. Meyer, Senior Vice President, Secretary, General Counsel and Attorney-in-Fact
